DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “at least one metal element.” It is unclear what structure comprises the metal element. Examiner suggests amending claim 1 to include the structural limitations of the metal element. 
Regarding claims 6, 8-11, 16 -18, and 20-21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on claim 1. However, claim 19 does not further limit any of the structures or functions of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a heating and capacitive sensing device for a steering wheel of a vehicle, the device comprising: a support made of flexible, electrically insulating material, to which are fixed at least one first electrically conductive track and at least one second electrically conductive track, distinct from the at least one first track; an electronic control unit electrically connected to the at least one first track, configured to be electrically connected to an electrical power source, and comprising a capacitance reading module, electrically connected to the at least one second track, wherein the electronic control unit  is configured to control the at least one first track and the at least one second track, so that the at least one first track is adapted to generate heat for heating the steering wheel, and the at least one second track is adapted to operate as capacitive sensing means, sending capacitance values to the electronic control unit; the heating and capacitive sensing device further comprising: at least one metal element connected to the electronic control unit, said at least one metal element being destined to come into contact with a metal frame of the steering wheel to dissipate heat, an electrical connection, which connects the electronic control unit to the at least one first track; at least one first switch, which connects the at least one first track to ground, at least one second switch which connects the at least one first track to the electrical power source; and wherein the first switch is a MOSFET configured so as to limit the current intensity value  across the at least one first track when said current intensity value exceeds a predetermined threshold current intensity value, taking said current intensity value to a value which is either lower than or equal to said predetermined threshold current intensity value.
The closest prior art would be Naitou et al (US 2016/0096543). Naitou teaches a heating and capacitive sensing device for a steering wheel of a vehicle, the device comprising: a support, at least one first electrically conductive track and at least one second electrically conductive track, an electronic control unit, a capacitance reading module, and a first and second switch. However, Naitou does not teach at least one metal element connected to the electronic control unit, said at least one metal element being destined to come into contact with a metal frame of the steering wheel to dissipate heat, wherein the first switch is a MOSFET configured so as to limit the current intensity value  across the at least one first track when said current intensity value exceeds a predetermined threshold current intensity value, taking said current intensity value to a value which is either lower than or equal to said predetermined threshold current intensity value.
The second closest prior art would be Okazaki et al (US 2017/0079089). Okazaki teaches a heating and capacitive sensing device for a steering wheel of a vehicle, the device comprising: a support, at least one first electrically conductive track and at least one second electrically conductive track, an electronic control unit, a capacitance reading module, and a first and second switch. However, Okazaki does not teach at least one metal element connected to the electronic control unit, said at least one metal element being destined to come into contact with a metal frame of the steering wheel to dissipate heat, wherein the first switch is a MOSFET configured so as to limit the current intensity value  across the at least one first track when said current intensity value exceeds a predetermined threshold current intensity value, taking said current intensity value to a value which is either lower than or equal to said predetermined threshold current intensity value.
The third closest prior art would be Hesseling et al (US 2011/0153160). Hesseling teaches at least one metal element connected to the electronic control unit, said at least one metal element being destined to come into contact with a metal frame of the steering wheel to dissipate heat. However, Hesseling does not teach wherein the first switch is a MOSFET configured so as to limit the current intensity value  across the at least one first track when said current intensity value exceeds a predetermined threshold current intensity value, taking said current intensity value to a value which is either lower than or equal to said predetermined threshold current intensity value.
The fourth closest prior art would be Fujikawa et al (US 2018/0022374). Fujikawa teaches wherein the first switch which is configured so as to limit the current intensity value  across the at least one first track when said current intensity value exceeds a predetermined threshold current intensity value, taking said current intensity value to a value which is either lower than or equal to said predetermined threshold current intensity value. However, Fujikawa does not teach the first switch being a MOSFET. 
Examiner finds no reason or motivation to combine the cited references to realize the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761